PELHAM, J. —
The suit being in detin tie between Haas Bros. Packing Company, a corporation, appellee, as plaintiff, and II. P. Page and Boy Page, as defendants, the testixxxony of the witness Ed Haas as to the oral agreement made by him as manager of, and acting for, the plaintiff, with one of the defendants (H. B. Page), to the effect that the personal property in suit was purchased from a third party by Page acting as the agent of the plaintiff and that it was to remain the property of the plaintiff, with the privilege in Page of paying the plaintiff the purchase xnoney furnished by it and acquiring the property (which had not been done), was certainly competent evidence for the court, sitting in the trial of the case without a jury, to consider as affecting the title and rights of those principals to the transaction who were parties to the suit (that is, H. B. Page, one of the defendants, and the plaintiff), and the court cannot be put in error for admitting this testimony and refusing to exclude it on the motion of the defendants, whether or not it affected the claim to title of Boy Page.as a purchaser for value without notice.
This evidence was also competent for the purpose of shedding light on the act of H. B. Page, subsequently shown, in making a bill of sale to the plaintiff without other or additional consideration; and even if incompetent at the time of its admission, which we do not think it was, this was rendered liarxnless by the subsequent introduction of evidence rendering it competent. —Hannegan v. State, 5 Ala. App. 142, 59 South. 376; Stokes v. State, 5 Ala. App. 159, 59 South. 310.
*448Moreover, it is not made to appear by the bill of exceptions that Objection was interposed to the questions eliciting this evidence before the witness answered the questions. The record does not show what the questions were, and, for aught that appears, the answers which were objected to and which the defendant moved to exclude were responsive to the questions, and, nothing appearing to the contrary, it will be presumed on appeal that they were; and, the questions not being-shown to have been objected to, the objection to the answers comes too late. — S. W. Ala. R. R. Co. v. Maddox & Son, 146 Ala. 539, 41 South. 9; Hooper v. Dorsey, 5 Ala. App. 463, 58 South. 951; Billingsley v. State, 96 Ala. 126, 11 South. 409; McCaskey Register Co. v. Nix Drug Co., 7 Ala. App. 309, 61 South. 494.
The facts upon which the plaintiff based its claim of title to the property in suit were in evidence before the court, and the court properly sustained objections to the questions propounded by the defendant on cross-examination to the plaintiff’s agent and manager, Haas, calling for his conclusion as to what the suit was based on, or as to whether plaintiff’s claim as to title was based solely on a certain bill of sale. Under the evidence in this case, these questions called for the determination by the witness of the principal legal question involved in the trial of the case. The answer to these questions involved the construction by the witness of the legal effect of the two transactions that had been testified to by him, and that was a contested issue in the case. In other words, the facts forming the basis for an opinion on this contested issue had been testified to by the witness, and he was not competent and could not he required to give his opinion of the legal effect of the facts testified to. That was a matter entirely for the court, sitting in the trial of the case without a jury.
*449The rulings of the court on the evidence complained of show no reversible error.
Affirmed.